           Case 3:18-cr-00048-VAB Document 58 Filed 11/02/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

    v.

ROBERT V. MATTHEWS, LESLIE R.                                  No. 18-cr-48 (VAB)
EVANS, and MARIA MATTHEWS,
   Defendants.


                             AMENDED SCHEDULING ORDER

         On October 4, 2018, Defendant Leslie R. Evans moved, with the consent of the

government and counsel for Defendants Robert V. Matthews and Maria Matthews, for the Court

to adopt a comprehensive scheduling order for the pretrial proceedings in this criminal matter.

Consent Motion to Adopt Scheduling Order, dated Oct. 4, 2018, ECF No. 55.

         Under 18 U.S.C. § 3161(h)(7)(B)(iv), and based on the motion submitted by Ms. Evans

(which has been consented to by the United States and by Defendants Robert V. Matthews and

Maria Matthews), the Court finds that denying the requested continuances would deny

reasonable time necessary for defense counsel to effectively prepare for trial, to communicate

with Defendants about the case, and to continue plea negotiations.

         During a telephonic scheduling conference on November 1, 2018, all Defendants

(through counsel) agreed that this continuance is in their best interests. Accordingly, under 18

U.S.C. § 3161(h)(7)(A), the Court concludes that the ends of justice will be served by continuing

jury selection, outweighing the best interests of the public, Ms. Evans, Mr. Matthews, and Ms.

Matthews in a speedy trial. See United States v. Lynch, 726 F.3d 346, 355 (2d Cir. 2013)

(“Because the district court had articulated its findings supporting its determination that the ends

of justice would be served before granting the continuance, and those findings fulfilled the
                   Case 3:18-cr-00048-VAB Document 58 Filed 11/02/18 Page 2 of 2
  


criteria set out in § 3161(h)(7)(B), the district court complied with Zedner.”) (citing Zedner v.

United States, 547 U.S. 489, 491 (2006) (express Speedy Trial Act findings must be put on the

record).

              Ms. Evans’s motion therefore is GRANTED, with some modifications to accommodate

the Court’s schedule.1 The schedule for pretrial proceedings, jury selection, and trial in this

action is hereby amended as follows:

             Pretrial motions due November 30, 2018; responses due December 21, 2018; replies due
              January 11, 2019.

             Hearing on pretrial motions set for January 31, 2019 at 3:00 p.m.

             Government’s initial witness list, initial exhibit list, and exhibits due April 12, 2019.

             Defendants’ initial witness lists, initial exhibit lists, and exhibits due April 19, 2019.

             Motions in limine due May 3, 2019; responses due May 17, 2019; replies due May 24,
              2019.

             Proposed jury instructions and voir dire questions due June 21, 2019.

             Hearing on motions in limine set for June 18, 2019 at 10:00 a.m.

             Final pretrial conference set for July 2, 2019 at 10:00 a.m.

             Jury selection set for July 8, 2019 at 9:00 a.m, with trial to begin thereafter.

              The Court hereby orders that the time period from the date of the superseding indictment,

August 29, 2018, to the date of jury selection, July 8, 2019, be excluded from the calculations

under the Speedy Trial Act.  

              SO ORDERED at Bridgeport, Connecticut, this 2nd day of November, 2018.

                                                                           /s/ Victor A. Bolden
                                                                         Victor A. Bolden
                                                                         United States District Judge

                                                            
1
  While most of the modifications were discussed and agreed to during the November 1, 2018, this was not the case
for the change to the date of the hearing on pretrial motions. Should the parties need to change this date, they should
jointly file a motion to continue that includes several proposed dates and times for the hearing.

                                                               2
